Hill, Justice.
The defendant was convicted by jury of rape and was sentenced to twenty years with ten years to be served in confinement. Defendant urges the general grounds and the charge to the jury as error. He contends that the word "corroboration” was not defined and that the law regarding consent under force was incorrectly given.
1. There was ample evidence to support the verdict of the jury.
2. The trial judge charged the jury from Code Ann. § *44926-2001: "No conviction shall be had for rape on the unsupported testimony of the female.” He then said: "It is for you to determine whether the testimony of the prosecutrix has been supported or corroborated.” The subsequent two uses of the words "corroborating evidence” were not confusing or misleading to laymen jurors. See Dix v. State, 238 Ga. 209 (1977).
Submitted January 14, 1977 —
Decided March 2, 1977.
Wynn Pelham, for appellant.
Bryant Huff, District Attorney, Dawson Jackson, William P. Rowe, III, Assistant District Attorneys, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellee.
3. The court charged that consent obtained through a "present and immediate fear of serious bodily injury” is equivalent to no consent at all. The defendant urges on appeal that the correct instruction would be that consent obtained through "fear of present and immediate serious bodily injury” is equivalent to no consent at all. Compare the defense of coercion, 7 EGL Criminal Law, § 44 (1976 Rev.).
This charge has been approved as a correct statement of the law. Mathis v. State, 224 Ga. 816 (165 SE2d 140) (1968); Larkins v. State, 230 Ga. 418, 423 (197 SE2d 367) (1973), and cits. It appears as number 77 of the instructions for use in criminal cases prepared by the Council of Superior Court Judges. In the case before us there was evidence of a present fear of immediate serious bodily injury. There was also evidence of the use of force. The jury was adequately instructed and we find no error here.

Judgment affirmed.


All the Justices concur.